Citation Nr: 0922322	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-09 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a left knee disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to July 
1995.  The Veteran also had a period of service with the Army 
Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which confirmed a previous denial for a 
left knee disability.

In May 2006, a hearing was held before the undersigned 
Veterans Law Judge at the Anchorage RO.  A copy of the 
transcript is of record.

In November 2006, the claim was reopened and remanded for 
further development and to provide the Veteran with a VA 
examination.  The claim is again before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its November 2006 remand, the Board requested that the RO 
contact the appropriate governmental record depositories to 
obtain the Veteran's service personnel file for his period of 
service with the Reserves.  The RO requested this information 
from the National Personnel Records Center, which sent all 
personnel records on file.  The personnel records sent, 
however, pertained to the Veteran's period of active duty 
service, and not his Reserve service.  The exact dates of the 
Veteran's Reserve service still have not been identified.  
However, ascertaining this information is especially 
important as the Veteran asserts that his knee disability 
arose from a fall during inactive duty training in 1998.

The Remand also requested that the RO obtain all medical 
records from 1995 related to the Veteran's left knee 
disability, to include records from the Anchorage VA medical 
facility, where treatment after the alleged knee injury was 
said to have occurred.  The RO requested the records, and the 
Anchorage VA Healthcare System responded, stating that it was 
including all VA medical records for the knee condition.  The 
earliest records included were from July 2000.  The claims 
file, however, already contained earlier records from this 
facility, dating from June 1999.  The earliest record in the 
file is a "follow-up" appointment for the Veteran's left 
knee pain, indicating that the Veteran was treated prior to 
this date for his knee.  This evidence suggests that earlier 
records are available regarding the Veteran's left knee that 
have not yet been associated with the claims file.  The Board 
notes that the records around this time period (1998 to 1999) 
are most pertinent to the claim because they might show the 
occurrence of an in-service injury and subsequent treatment.

The RO was also instructed to provide the Veteran with a VA 
examination.  The RO complied with these instructions.  The 
Veteran was scheduled for a VA examination, but he did not 
report.  The RO made numerous attempts to contact the Veteran 
via telephone and regular and certified mail.  The Veteran 
did not make any attempt to show good cause or explain why he 
missed his examination.  When a Veteran fails without good 
cause to report for a VA examination requested by VA in 
conjunction with a claim, VA is not obliged to attempt to 
provide another.         38 C.F.R. § 3.655(a).

The United States Court of Appeals for Veterans Claims has 
held that the Board is obligated by law to ensure that the RO 
complies with its directives; and where the remand orders of 
the Board are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  Consequently, a new request for VA 
medical records and Reserve dates of service must be 
performed.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Record Center and any other 
appropriate governmental record 
depositories and attempt to obtain the 
Veteran's service personnel file for his 
period of service with the Army Reserves.  
The RO should first attempt to clarify the 
exact dates of the Veteran's Reserve 
service.  Then, the RO should obtain the 
necessary records, which indicate the 
specific dates that the Veteran was on 
active duty for training and inactive duty 
for training.  All attempts to obtain 
these records should be clearly documented 
in the Veteran's claims folder.  If the 
records are deemed unavailable, a Formal 
Finding of Unavailability should be 
prepared for the record.

2.  The RO should contact the VA Medical 
Center in Anchorage, Alaska, and request 
all medical records on file for the 
Veteran from 1995 to present, especially 
records from 1997 through 1999.  All 
attempts to obtain these records should be 
clearly documented in the Veteran's claims 
folder.  If the RO is unable to obtain any 
of the relevant records sought, it shall 
notify the Veteran that it has been unable 
to obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain these records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A.            § 5103A(b)(2).

3.  Once the aforementioned development 
has been completed, the RO should assess 
as to whether a new VA examination is 
required.  If the RO finds that a new VA 
examination is required, then the Veteran 
should be afforded an orthopedic 
examination.  The claims folder must be 
made available to the physician for 
review.  After a review of the record and 
an examination, the physician should 
provide an opinion addressing the 
following: 1) whether it is at least as 
likely as not that the pre-existing left 
knee disability (identified as partial 
medial meniscectomy) underwent an increase 
in the underlying pathology during 
service; and, 2) if so, whether it is at 
least as likely as not that an increase 
was due to the natural progress of the 
disease or to superimposed injury.  

The physician must provide a full 
rationale for any opinion provided.  If 
the physician cannot provide any opinion 
without resort to speculation, he or she 
must so state, and explain why that 
opinion cannot be reached without 
resorting to speculation.  The examining 
physician should identify specific records 
in the claims file that support his or her 
position, and explain why such findings 
support the opinion.

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.       38 
C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report for 
any ordered examination, documentation 
should be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for a left knee disability.  If 
the claim is denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




